DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on June 28, 2019. 
Claims 1-17 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAdoo (WO 2015138217 A1) in view of Xiao et al. (WO 2016078056 A1).
Regarding claims 1-6 and 12-17: 
With respect to claim 1, McAdoo teaches: 
a frame; (“A representative vehicle platform is shown in Figure 1B. The multi-rotor vehicle, for example, can be a rotary wing vehicle utilizing eight electrically driven fixed pitch rotors” [0035]) 
a plurality of propulsion systems configured on the frame, each propulsion system including a motor and an electronic speed control (ESC) device; (“The multi-rotor vehicle 100 can contain one or more avionics batteries 112 and one or more vehicle batteries 114. One or more (e.g., all) drive motors 108 and rotors 110 combinations can be powered by three phase alternating current (AC) electrical power, supplied by one of the dedicated electronic speed controllers (ESC) 106.” [0037]) 
a first communication interface; (“The flight controller 202 receives control information from any individual or combination of command sources depending on which mode is active and/or whether the avionics subsystem 200 is using primary or backup radio frequency (RF) control links. The command sources can include: the telemetry transceiver 210 (e.g., interfaced through 
a controller connected to the first communication interface of the ESC device of each propulsion system, and configured to send a throttle signal to the ESC device of each propulsion system; (“The thrust produced by each of the ESCs 1 06, the drive motors 108, and the rotors 1 10 combination can be controlled via dedicated, unidirectional serial links that use pulse width modulation (PWM) encoded control signals, connected to the avionics subsystem 102.” [0037], “the microcontroller can modulate the RMS voltage output of the alternator (e.g., by controlling the ICE in the genset subsystem) as its primary control mechanism for these augmentation modes. For example, the microcontroller can modulate the RMS voltage output by controlling the throttling of the internal combustion engine coupled to the alternator.” [00104]) 
McAdoo does not teach but Xiao teaches: 
a processor configured to acquire voltage information at the first communication interface and determine address information of the ESC according to the voltage information; (“The voltages of the pins of each microcontroller chip can be set to different combinations of high values (e.g., supply voltage V.sub.CC) or low values (e.g., ground) in order to uniquely identify each chip. For example, in the embodiment of FIG. 7, the pins 700a-b are both set to ground, pin 702a can be set to V.sub.CC while pin 702b is set to ground, pin 704a is set to ground while pin 704b is set to V.sub.CC, and pins 706a-b are both set to V.sub.CC. The pin configurations can be used to identify the corresponding functional module, e.g., microcontroller chip 700 corresponds to ESC module #1, chip 702 corresponds to ESC module #2, chip 704 corresponding to ESC module #3, and chip 706 corresponds to ESC module #4.” (99)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined McAdoo’s UAV configuration with Xiao’s address information in order for (“improved communication between a central control module and one or more functional modules carried by a movable object such as an electronic speed control (ESC) module” See Xiao (3)). 

With respect to claim 2, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 1. McAdoo further teaches: 
the UAV includes a plurality of voltage-adjustment components; (“One feature of particular embodiments of the disclosed technology is that they can include a set of phase controllers for rectifying multiple AC phases from an alternator into a single DC voltage. An advantage of this feature is the ability to increase DC voltage supplied to an aerial vehicle's motor bus by combining the rectified voltage output from the phase controllers and the DC voltage output of a battery. Another advantage of this feature is the ability to remove voltage ripples from the rectified voltage output from the phase controllers.” [00141]) 
the controller comprises a plurality of second communication interfaces; (“The flight controller 202 receives control information from any individual or combination of command sources depending on which mode is active and/or whether the avionics subsystem 200 is using primary or backup radio frequency (RF) control links. The command sources can include: the telemetry transceiver 210 (e.g., interfaced through the MAVLink interface 208 via interprocess communication (IPC)); the auxiliary remote control receiver 212 (e.g., PWM links); and an Inter-
the second communication interface has a one-to-one correspondence with one of the plurality of propulsion systems; (“The flight controller 202 receives control information from any individual or combination of command sources depending on which mode is active and/or whether the avionics subsystem 200 is using primary or backup radio frequency (RF) control links. The command sources can include: the telemetry transceiver 210 (e.g., interfaced through the MAVLink interface 208 via interprocess communication (IPC)); the auxiliary remote control receiver 212 (e.g., PWM links); and an Inter-Process Communication (IPC) link from the autopilot module 204.” [0043], “The thrust produced by each of the ESCs 1 06, the drive motors 108, and the rotors 1 10 combination can be controlled via dedicated, unidirectional serial links that use pulse width modulation (PWM) encoded control signals, connected to the avionics subsystem 102.” [0037]) 
the second communication interface has a one-to-one correspondence with one of the plurality of voltage-adjustment components; (“The microcontroller 308 receives monitor sensor links to determine the state of the genset subsystem 300 and outputs various control links to adjust various components of the genset subsystem 300.” [0048], where FIG. 3 shows various voltage components of genset subsystem 300, which is connected to the avionics subsystem 102. “An advantage of this feature is the ability to increase DC voltage supplied to an aerial vehicle's motor bus by combining the rectified voltage output from the phase controllers and the DC voltage output of a battery. Another advantage of this feature is the ability to remove voltage ripples from the rectified voltage output from the phase controllers.” [00141]) 
the second communication interface is connected in series with the corresponding voltage-adjustment component; (FIG. 3 shows various voltage components of genset subsystem 300,  unidirectional serial links that use pulse width modulation (PWM) encoded control signals, connected to the avionics subsystem 102.” [0037]) 
the second communication interface is connected to the first communication interface of the ESC device of the corresponding propulsion system through the corresponding voltage-adjustment component; (“The flight controller 202 receives control information from any individual or combination of command sources depending on which mode is active and/or whether the avionics subsystem 200 is using primary or backup radio frequency (RF) control links. The command sources can include: the telemetry transceiver 210 (e.g., interfaced through the MAVLink interface 208 via interprocess communication (IPC)); the auxiliary remote control receiver 212 (e.g., PWM links); and an Inter-Process Communication (IPC) link from the autopilot module 204.” [0043]) FIG. 1A, shows individual ESC to the corresponding propulsion system (drive motor/propeller), directly connected to the avionic subsystem 102, which is shown to be connected to the genset subsystem 300, which shows the voltage-adjustment component details. 

With respect to claim 3, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 2. McAdoo further teaches wherein the plurality of voltage-adjustment components are resistor-capacitor (RC) filters; (FIG. 11-14 show the circuit schematics in detail, which include a plurality of voltage-adjustment components, including resistors and capacitors. “That is, when 

With respect to claim 4, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 2. McAdoo further teaches wherein each of the plurality of voltage-adjustment components has a cut-off frequency different from any other voltage-adjustment component of the plurality of voltage-adjustment components; (“The timer circuit 1314 can maintain the first range of voltage at the active indicator control link 1306 when the current detector circuit 1310 switches between indicating activity and non-activity at a frequency higher than a preset threshold (e.g., around 900Hz).” [00124]) 

With respect to claim 5, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 2. McAdoo further teaches wherein the plurality of voltage-adjustment components are integrated in the controller; (“The microcontroller 308 receives monitor sensor links to determine the state of the genset subsystem 300 and outputs various control links to adjust various components of the genset subsystem 300. Figure 3 illustrates examples of the sensor links and the control links as shaded boxes.” [0048], FIG. 3 shows various voltage-adjustment  components integrated into the microcontroller 308. 

With respect to claim 6, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 2. McAdoo further teaches the second communication interface is connected to the first communication interface of the ESC device of the corresponding propulsion system with a corresponding communication line, the corresponding communication line configured to perform a single-channel communication between the second communication interface and the first communication interface of the ESC device of the corresponding propulsion system; (“Each of the modules and/or components may operate individually and independently of other modules or components. Some or all of the modules may be executed on the same host device or on separate devices. The separate devices can be coupled together through one or more communication channels (e.g., wireless or wired channel) to coordinate their operations” [00139]) As shown in FIG. 1A, the electronic speed controllers 106 for each propulsion system 108 is connected to the avionics subsystem 102 which houses the communication systems. 

With respect to claim 12, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 1. McAdoo further teaches: 
the UAV further includes a plurality of first voltage-dividing components, each first voltage-dividing component having a one-to-one correspondence with one of the plurality of the propulsion systems; (“Typical passive rectifiers use a diode that imposes a forward voltage drop during rectification. This property of a passive rectifier "clips" the peak of an AC input voltage by exactly the amount of the forward voltage drop. As an example, if a single phase AC signal with a 
for each propulsion system, the first communication interface of the ESC device is coupled with the corresponding first voltage-dividing component through a series connection; FIG. 1A shows the genset subsystem 104, which contains the voltage related components further shown with more detail in FIG. 3, connected to the avionics subsystem 102, which houses the communication systems, further shown in detail in FIG. 2. 

With respect to claim 13, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 12. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 12. McAdoo further teaches: 
the UAV further includes a plurality of second voltage-dividing components, each second voltage-dividing component having a one-to-one correspondence with one of the plurality of second communication interfaces; (“Typical passive rectifiers use a diode that imposes a forward voltage drop during rectification. This property of a passive rectifier "clips" the peak of an AC input voltage by exactly the amount of the forward voltage drop. As an example, if a single phase AC signal with a peak-to-peak voltage of 20V is introduced into a bridge rectifier (e.g., 4 diodes configured to invert the "negative" side of the AC signal), the resulting peak of the DC output would be 10V minus the voltage drop across the diodes used in the rectifier.” [0056]) FIG. 1A shows genset subsystem 104, which houses a plurality of voltage dividing components, 
each second communication interface is coupled with the corresponding second voltage- dividing component through a series connection; FIG. 1A shows the genset subsystem 104, which contains a plurality of voltage related components further shown with more detail in FIG. 3, connected to the avionics subsystem 102, which houses the plurality of communication systems, further shown in detail in FIG. 2.
With respect to claim 14, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 13. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 13. McAdoo further teaches wherein the plurality of first voltage-dividing components are resistors having a same first resistance value; FIG. 11-14 show a plurality of resistors of the voltage-dividing components. While McAdoo does not explicitly teach that each resistor is the same resistance value, is does teach a plurality of resistors within its circuit design as a part of the voltage-dividing components (see e.g. FIG. 11-14). Thus, it would have been obvious to a person of ordinary skill in the art to use resistors having the same resistance value in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the resistors have the same resistance value. 

With respect to claim 15
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 14. McAdoo further teaches wherein each second voltage-dividing component is a resistor having a resistance value different from the resistance value of any other second voltage-dividing component in the plurality of second voltage-dividing components; (FIG. 11-14 show a plurality of resistors of the voltage-dividing components. While McAdoo foes not explicitly teach that each resistor for the second-dividing component is a different resistance value, is does teach a plurality of resistors within its circuit design as a part of the voltage-dividing components (see e.g. FIG. 11-14). Thus, it would have been obvious to a person of ordinary skill in the art to use resistors having a different resistance value in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the resistors have a different resistance value.

With respect to claim 16, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 1. McAdoo further teaches wherein for each propulsion system, the voltage information is a voltage value measured at the first communication interface of the ESC device; (“This sub mode combines the augmentation controller's functionality and the microcontroller 308's regulation of voltage output from the alternator 306 into the rectification process. When operating in this sub mode, the microcontroller 308 manages the throttle control of the ICE 302, e.g., ensuring the measured current from the battery bus 314 (via a sensor link labeled "CBATTERY") remains at a set current contribution level.” [0079]) 

With respect to claim 17, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 16. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 16. McAdoo further teaches wherein for each propulsion system, the processor of the ESC device is configured to assign a unique address to the ESC device according to the voltage value measured at the first communication interface of the ESC device; (“The voltages of the pins of each microcontroller chip can be set to different combinations of high values (e.g., supply voltage V.sub.CC) or low values (e.g., ground) in order to uniquely identify each chip. For example, in the embodiment of FIG. 7, the pins 700a-b are both set to ground, pin 702a can be set to V.sub.CC while pin 702b is set to ground, pin 704a is set to ground while pin 704b is set to V.sub.CC, and pins 706a-b are both set to V.sub.CC. The pin configurations can be used to identify the corresponding functional module, e.g., microcontroller chip 700 corresponds to ESC module #1, chip 702 corresponds to ESC module #2, chip 704 corresponding to ESC module #3, and chip 706 corresponds to ESC module #4.” (99)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined McAdoo’s UAV configuration with Xiao’s address information in order for (“improved communication between a central control module and one or more functional modules carried by a movable object such as an electronic speed control (ESC) module” See Xiao (3)). 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAdoo (WO 2015138217 A1) in view of Xiao et al. (WO 2016078056 A1) in view of Infineon Technologies AG (“Drone Electronic Speed Controller(ESC) with XMC™, Gate Driver, OptiMOS™”, 2016).
Regarding claims 7-9: 
With respect to claim 7, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 6. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 6. McAdoo and Xiao do not teach but Infineon Technologies AG teaches:
the first communication interface of the ESC device of the propulsion system includes a first TX data interface and a first RX data interface; Slide 17 shows details of the ESC in which there is a RX and TX data interface.
a first end of the corresponding communication line is connected to the first TX data interface and the first RX data interface; Slide 17 shows details of the ESC in which there is a RX and TX data interface and UART, universal asynchronous receiver-transmitter communication.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined McAdoo’s UAV configuration and Xiao’s address information with Infineon Technologies’ TX and RX communication and the ESC design in order there to be (“Small code size and fast execution time” and “robust start-up” See slide 9) 

With respect to claim 8, McAdoo in combination with Xiao in further combination with Infineon Technologies AG, as shown in the rejection above, discloses the limitations of claim 7. 
The combination of McAdoo, Xiao, and Infineon Technologies AG teaches UAV configuration with address information of claim 7. McAdoo and Xiao do not teach but Infineon Technologies AG further teaches:
the second communication interface includes a second TX data interface and a second RX data interface; Slide 17 shows details of the ESC in which there is a RX and TX data interface. As each propulsion setup has its own ESC system, because the product as claimed has the properties 
a second end of the corresponding communication line is connected to the second TX data interface and the second RX data interface; Slide 17 shows details of the ESC in which there is a RX and TX data interface and UART, universal asynchronous receiver-transmitter communication. As each propulsion setup has its own ESC system, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where there is a second communication line. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined McAdoo’s UAV configuration and Xiao’s address information with Infineon Technologies’ TX and RX communication and the ESC design in order there to be (“Small code size and fast execution time” and “robust start-up” See slide 9) 

With respect to claim 9, McAdoo in combination with Xiao in further combination with Infineon Technologies AG, as shown in the rejection above, discloses the limitations of claim 7. 
The combination of McAdoo, Xiao, and Infineon Technologies AG teaches UAV configuration with address information of claim 7. McAdoo further teaches wherein the controller is a flight controller; (“Most multi-rotor vehicles are neither dynamically nor statically stable, and thus require active flight stabilization. The flight controller (FC) 202 can be a module contained within the operating code of an avionics controller 220 (e.g., an avionics microcontroller).” [0042]) 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAdoo (WO 2015138217 A1) in view of Xiao et al. (WO 2016078056 A1) in view of Frenzel (“Fundamentals of Communications Access Technologies: FDMA, TDMA, CDMA, OFDMA, AND SDMA”, 2013) .
Regarding claims 10-11: 
With respect to claim 10, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 6. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 6. McAdoo and Xiao do not teach but Frenzel teaches the single-channel communication is a frequency-division multiplexing communication; (“FDMA is the process of dividing one channel or bandwidth into multiple individual bands, each for use by a single user (Fig. 1). Each individual band or channel is wide enough to accommodate the signal spectra of the transmissions to be propagated. The data to be transmitted is modulated on to each subcarrier, and all of them are linearly mixed together.” (Section FDMA, para. 1)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined McAdoo’s UAV configuration and Xiao’s address information with Frenzel’s communication system in order to (“provide communications services to multiple users in a single-bandwidth wired or wireless medium” See para. 1). 

With respect to claim 11, McAdoo in combination with Xiao, as shown in the rejection above, discloses the limitations of claim 6. 
The combination of McAdoo and Xiao teaches UAV configuration with address information of claim 6. McAdoo and Xiao do not teach but Frenzel teaches the single-channel communication is a time-division multiplexing communication; (“TDMA is a digital technique that divides a single channel or band into time slots. Each time slot is used to transmit one byte or another digital segment of each signal in sequential serial data format. This technique works well with slow voice data signals, but it’s also useful for compressed video and other high-speed data.” (Section TDMA, para. 1)) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Del Castillo (20060211328 A1) is considered pertinent because (“In response to commands received from the receiver 18, the electronic speed controller 12 applies power from battery 14 to DC motor 16. Electronic speed controller 12 controls the timing and duration of voltage pulses applied to the DC motor 16 as necessary in response to the commands sent from the transmitter.” [0009]) which pertains to the communication and programming of the electronic speed controller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662